UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1630



RAFAEL YANUSHEVSKY,

                                              Plaintiff - Appellant,

          versus


UNIVERSITY OF MARYLAND, College Park,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-98-
2070-AMD)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rafael Yanushevsky, Appellant Pro Se. Jacqueline Wei Mintz, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rafael Yanushevsky appeals the district court’s order granting

Defendant’s motion for summary judgment in his civil action in

which he asserted discriminatory failure to hire claims.   We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Yanushevsky v. University of Maryland, No. CA-

98-2070-AMD (D. Md. Apr. 5, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2